DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed July 27, 2021 (hereinafter “Reply”).
Applicant amended claims 1, 11, 15, and 16. 
Applicant canceled claims 2-8, 12-14, and 17-20.
Claims 1, 9-11, 15, and 16 are pending.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9-11, 15, and 16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1, 9-11, 15, and 16 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1, 9-11, 15, and 16 are directed to abstract ideas, as explained below. 

The claims recite the following limitations. Claim 1 recites storing first data regarding multiple broadcast media events and second data that reflect questions regarding details of the content of the multiple broadcast media events; recognizing a particular broadcast of the broadcast media events according to the first data, generating a series of questions regarding the details of the particular broadcast media according to the second data, receiving user responses to the series of questions from individual users, associating received user responses with identification data, and scoring the user responses by assigning a point value to each of the received user responses, evaluating the highest score from the scored user responses by comparing cumulative point values for the received user responses, declaring a winner based on the evaluation of the highest score, and generating a message identifying the declared winner that notifies the declared winner of a particular prize, in which the prize is in the form of an exchangeable token that can be stored. Claims 9, 10, 15, and 16 recite techniques for authenticating the user. Claim 11 recites similar features as claim 1.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—for the following reasons. First, the claimed features identified above, which include, inter alia, providing a scheme for rewarding users for responding in a particular manner to advertising, are commercial or legal interactions including advertising, marketing or sales activities or behaviors and business relations. Second, the 
Thus, the concepts set forth in claims 1, 9-11, 15, and 16 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites a database that stores broadcast media events, a processor for implementing the method steps automatically, a communication interface for establishing communication with remote user data exchange devices, transmitting and receiving communications through the communications interface with the data exchange devices, directing output of the generated message via a display screen of at least one of the data exchange devices, and that the prize is an exchangeable token deposited (i.e., stored) in mobile wallet (in a storage device). Claim 11 recites similar features as claim 1. 
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the processor, database, communication interface for establishing communication, display screen, and devices (e.g., remote user devices)—are recited at a high level of generality (see, e.g., specification at ¶¶ [0051]-[0056] and [0067]). Inclusion of these elements, as well as specifying that they perform functions automatically, amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to transmitting and receiving communications through the communications interface to and from devices (e.g., to collect demographic information to send a notification), output of the generated message via a display screen, and depositing/storing it is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1, 9-11, 15, and 16 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1, 9-11, 15, and 16 are directed to abstract ideas.

Step 2B
Claims 1, 9-11, 15, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to transmitting and receiving communications through the communications interface to and from devices (e.g., to collect demographic information to send a notification) to output of the generated message via a display screen is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Similarly, the use of generic computer components to store received data (e.g., depositing the token in a mobile wallet or storing data in other manners in the various devices) is likewise the well-understood, routine, and conventional computer functions of receiving, processing, and storing data and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See id. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on an online computer system.
Thus, claims 1, 9-11, 15, and 16, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-11, 15, and 16 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Maggio (U.S. Pub. No. 2004/0103032 A1) in view of Pogostin et al. (U.S. Pub. No. 2013/0337891 A1) (hereinafter “Pogostin”) and further in view of Ortiz et al. (U.S. Pub. No. 2016/0019536 A1) (hereinafter “Ortiz”).

Claims 1 and 11: Maggio, as shown, discloses the following limitations:
a database that is configured to store first data regarding multiple broadcast media events and to store second data that reflect questions regarding details of content of the multiple broadcast media events (see at least ¶ [0071]: information gathering system 112 connects to a data storage center 195, which stores data gathered by the information gathering system 112. The data storage center 195 may include a Personal Data Center (“PDC”) Database 197 and a Data Compiling and Storage (“DCS”) Center Database 196. The data storage center 195 includes registration information and response information, random winner selection, and long-term storage of data collected for future data mining ventures. The PDC 197 stores the consumers’ personal information, which may include the name, address, social security number (which is typically obtained only from prize winners for tax reporting purposes), personal ID number, phone number, etc. The DCS 196 may store demographic data collected during registration, a CRĀV ID, and CRĀV Ad query 1820 answers; see also at least ¶ [0095]: the options for answering may include the broadcast of unique numbers or letters that may differ between broadcasters, that allow subsequent decoding by the data storage center 195 to determine the broadcast medium or location used by the consumers 110 to view the CRĀV Ad; see also at least ¶ [0103]: data storage center 195 stores the registration information in the PDC 197 and the response information in the DCS 196. In step 1110, the Promoters or a third party service provider randomly choose winners and alternate winners from the DCS 196 database. The DCS 196 database includes a list of the consumers 110 who have correctly answered all required questions. The Promoters, the Advertisers, or a third party service provider, also contact the potential winners; see also at least ¶ [0107]: while the above description is ideally suited for visual mass media technology such as the TV and the Internet 130, it may also be ; 
a processor that is configured to recognize broadcast of a particular broadcast media event according to the first data, and to automatically generate a series of questions regarding the details of the content of the particular broadcast media event according to the second data (see at least ¶ [0170]: broadcast network 105 can comprise a server communicating streaming audio or video, and the broadcast receiver 2205 can comprise a personal computer connected to the server via a distributed computer network, such as the Internet; see also at least ¶ [0058]: the vignette, query, alert, and offer of a reward can be communicated via the same communications media or different communications media. The communications media can comprise a broadcast network 105 or a response device 111; see also at least ¶ [0060]: following the alert 1805, a vignette 1810 is broadcast. The vignette 1810 may be a conventional commercial for a product or service or any other information designed for presentation to a consuming audience. This may include key product or service benefits, pricing information, image building information, etc. The vignette 1810 may be any duration; see also at least ¶ [0061]: following the vignette 1810 broadcast, the query 1820 is broadcast. The query 1820 includes one or more questions. One question may be linked to the vignette 1810. This question is designed to require the consumers to remember certain information. The other questions may ask for public opinion, trivia, or other information, and these questions may be asked on-line or off-line; see also at least ¶ [0119]: the CRĀV ads are broadcasts by the networks and over the Internet simultaneously at the predetermined time according to the advertiser’s requested settings—i.e., automatically according to the planned scheduled; see also at least ¶¶ [0115], [0180]-[0181], [0195]-[0196], and [0198]); 
a communication interface (see at least ¶ [0065]: broadcast network 105 is a means of connecting the consumers 110 with the entertainment content and the ads. The broadcast network can comprise TV, cable, radio, printed media (magazines, newspapers) outdoor media (billboards, signs, buses) mass mail,  that is configured to establish communication between the processor and a plurality of remote user data exchange devices (see at least ¶ [0130]: while the above description is ideally suited for visual mass media broadcast technology such as the Broadcast TV 120, Cable TV 135, Satellite TV 140, Private Networks 125, Other Networks 141, and streaming Internet 130, it may also be utilized in alternate mass media channels, using audio-only technology like radio, or visual-only broadcast mediums, such as a magazine or newspaper ad. The CRĀV Ads may be answered with complicated, highly developed computer devices 111, or simply by using the Phone 145. Those practiced in the art will recognize the above invention may be implemented with any broadcast medium and response medium) for: 
transmitting information regarding the particular broadcast media event to the plurality of remote user data exchange devices directing the attention of individual users to the particular broadcast media event (see at least ¶ [0058]: the vignette, query, alert, and offer of a reward can be communicated via the same communications media or different communications media. The communications media can comprise a broadcast network 105 or a response device 111; see also at least ¶ [0060]: following the alert 1805, a vignette 1810 is broadcast. The vignette 1810 may be a conventional commercial for a product or service or any other information designed for presentation to a consuming audience. This may include key product or service benefits, pricing information, image building information, etc. The vignette 1810 may be any duration; see also at least ¶ [0061]: following the vignette 1810 broadcast, the query 1820 is broadcast. The query 1820 includes one or more questions. One question may be linked to the vignette 1810. This question is designed to require the consumers to remember certain information. The other questions may ask for public opinion, trivia, or other information, and these questions may be asked on-line or off-line; see also at least ¶¶ [0252]-[0253]: the content information signal can comprise an inaudible, high frequency signal comprising information that identifies information about the broadcast content. For example, the information can comprise the broadcast network, channel, date, time, type of content, sponsor, or other content information. Any suitable signal for ;
transmitting the generated series of questions regarding the details of the content of the particular broadcast media event for display to the individual users on display screens on the plurality of remote user data exchange devices (see at least ¶ [0058]: the vignette, query, alert, and offer of a reward can be communicated via the same communications media or different communications media. The communications media can comprise a broadcast network 105 or a response device 111; see also at least ¶ [0060]: following the alert 1805, a vignette 1810 is broadcast. The vignette 1810 may be a conventional commercial for a product or service or any other information designed for presentation to a consuming audience. This may include key product or service benefits, pricing information, image building information, etc. The vignette 1810 may be any duration; see also at least ¶ [0061]: following the vignette 1810 broadcast, the query 1820 is broadcast. The query 1820 includes one or more questions. One question may be linked to the vignette 1810. This question is designed to require the consumers to remember certain information. The other questions may ask for public opinion, trivia, or other information, and these questions may be asked on-line or off-line; see also at least ¶¶ [0252]-[0253]: the content information signal can comprise an inaudible, high frequency signal comprising information that identifies information about the broadcast content. For example, the information can comprise the broadcast network, channel, date, time, type of content, sponsor, or other content information. Any suitable signal for conveying the content information can be used; see also at least ¶¶ [0062], [0066], and [0278]); and
receiving individual user responses to the generated series of questions from the individual users, the individual user responses input via the plurality of remote user data exchange devices (see at least ¶ [0095]: the consumers 110 enter their answer into the device 111. In step 825, the Promoters may communicate another question as part of the same query 1820 using the broadcast network 105 or device 111. This question may be another immersion verification question, or a question used to get information about the consumers 110. This information may include demographic information or other information. If the Promoter chooses "YES" to decision step 825, the process moves to step 830, and the device 111 communicates the new question. In step 835, the consumer enters the answer into the device 111. The process then moves back to step 825 and is repeated. If the answer to step 825 is "NO", and no other questions will be asked, the process moves to step 826; see also at least ¶ [0107]: the CRA V Ads may be answered with complicated, highly-developed computer devices 111, or simply by using the Phone 145; see also at least ¶ [0120]: the question designed by the Advertiser, posed to the consumers 110 while responding through the various devices 111; see also at least ¶¶ [0051], [0058], [0061], [0069], [0092], [0097], [0119], [0121]-[0124], [0189], and [0235]-[0236]), 
the processor being further configured to: 
associate the received individual user responses with identification data regarding at least one of the plurality of remote user data exchange devices (see at least ¶ [0068]: response device 111 can comprise a Phone 145, a Personal Digital Assistant (“PDA”) 150, an Interactive TV 155, an Internet Computer 130, a Hospitality Industry Private Network (i.e., a Sports Bar and Pub device) 165, or any other device 166; see also at least ¶ [0097]; see also at least ¶ [0087]: registration information may include a variety of data. In one exemplary embodiment, the Promoters do not want to use demographic information and simply seek to identify the consumers 110 for tracking and prize awarding purposes. The consumers 110 are thus asked to provide simple information where they may be reached and identified if selected as a winner. This information may include a phone number, a social security number (or portion thereof), a ; 
score the individual user responses received from the plurality of remote user data exchange devices by assigning a point value to each of the received individual user responses (see at least ¶ [0103]: DCS 196 database includes a list of the consumers 110 who have correctly answered all required questions—i.e., those that get the most points in the form of questions answered. Each question has the same value, because missing will disqualify the user from consideration of the prize; see also at least ¶¶ [0104]-[0105] and [0193]);
evaluate a highest score from the scored individual user responses by comparing cumulative point values for the received individual user responses from among the plurality of remote user data exchange devices (see at least ¶ [0103]: the data storage center 195 stores the registration information in the PDC 197 and the response information in the DCS 196. In step 1110, the Promoters or a third party service provider randomly choose winners and alternate winners from the DCS 196 database. The DCS 196 database includes a list of the consumers 110 who have correctly answered all required questions—i.e., the highest score possible of those who have answered the survey. The Promoters, the Advertisers, or a third party service provider, also contact the potential winners. This third party service provider may also offer fulfillment services including information on consumer answers and coupons. The cumulative point value of the users is compared to the value of correctly having correctly answered all required questions, which is also the point value of some of the users, such as Mike and Mrs. Daly in the example provided at ¶ [0126]; see also at least ¶ [0087], [0109], and [0193]);
declare a winner based on the evaluated highest score (see at least ¶ [0103]: DCS 196 database includes a list of the consumers 110 who have correctly answered all required ; and
generate a message identifying the declared winner to be transmitted via the communication interface […] (see at least ¶ [0103]: the Promoters, the Advertisers, or a third party service provider, also contact the potential winners. (This third party service provider may also offer fulfillment services including information on consumer answers and coupons); see also at least ¶ [0126]: TPR begins the verification process by contacting all 50 winners. Each winner is qualified in step 2020, and as each winner is verified their name is added to the list of verified winners in step 2035, and the winner counter is increased. Ultimately, TPR contacts Mike in step 2010 to verify his CRĀV ID, registration information, and response information in step 2020; see also at least ¶¶ [0087], [0103]-[0105], [0109], and [0127]).
Maggio discloses computer systems for implementing the method steps above (see at least ¶¶ [0015], [0051], [0166], [0179]-[0181], [0192], and [0195]-[0196]).

Maggio does not explicitly disclose, but Pogostin, as shown, teaches the following limitations:
generate a message identifying the declared winner to be transmitted via the communication interface for the display on at least one of the remote user data exchange devices identified as being associated with the individual user responses of the declared winner (see at least ¶ [0049]: the selected application is a specialized application 116 for distributing prizes to winning contestants. The specialized ;
transmit the generated message to the identified at least one of the remote user data exchange devices (see at least ¶ [0049]: the selected application is a specialized application 116 for distributing prizes to winning contestants. The specialized prize distribution application may enable users to claim a prize. The specialized prize distribution application may otherwise, or in addition, distribute prize codes associated with the prize; see also at least ¶ [0050]: the contest module 118 may deliver the prize code to the user via e-mail, via displaying the prize code to the user, or providing the prize code within a selected application. For example, the contest module 118 may deliver the prize code through a specialized application for distributing contest prizes. The contest module 118 may otherwise deliver the prize code through the application that the contestant had used to enter the contest; see also at least ¶ [0051]: the contest server 110 may optionally notify the user, for example, via e-mail, that the user has won the contest. The notification may comprise prize information, a confirmation number, information relating to the application 116 that the user had used to enter the contest, information relating to the application 116 where the prize may be obtained, a link to the application where the prize may be obtained, instructions to claim the prize, and any other information relevant to the prize, advertising, or the contest. The e-mail may optionally comprise a prize. The contest module 118 may enable a user to claim a prize through any selected application 116; see also at least ¶ [0053]: in step 358, the contest server 110 provides a notification to the contest module 118 of the mobile device 112 that the user of the mobile device 112 is a winner. The notification may comprise a token, for example, a claim code. The contest module 118 receives the notification comprising a token in step 369. In step 360, the contest module 118 on the mobile device 112 enables a user to launch a selected application 116. The contest module 118 may use the application ID obtained from the contestant information to identify the application 116 to be launched. In step 362, the winning contestant requests release of the claimed prize and provides the token to the contest server 110. In step 364, the contest server 110 verifies the token and, in step 366, provides the prize to the mobile device 112 and in step 368, the mobile device 112 obtains the prize 368. The user may ; and
direct output of the generated message via a display screen of the identified at least one of the remote user data exchange devices (see at least ¶ [0049]: the selected application is a specialized application 116 for distributing prizes to winning contestants. The specialized prize distribution application may enable users to claim a prize. The specialized prize distribution application may otherwise, or in addition, distribute prize codes associated with the prize; see also at least ¶ [0050]: the contest module 118 may deliver the prize code to the user via e-mail, via displaying the prize code to the user, or providing the prize code within a selected application. For example, the contest module 118 may deliver the prize code through a specialized application for distributing contest prizes. The contest module 118 may otherwise deliver the prize code through the application that the contestant had used to enter the contest; see also at least ¶ [0051]: the contest server 110 may optionally notify the user, for example, via e-mail, that the user has won the contest. The notification may comprise prize information, a confirmation number, information relating to the application 116 that the user had used to enter the contest, information relating to the application 116 where the prize may be obtained, a link to the application where the prize may be obtained, instructions to claim the prize, and any other information relevant to the prize, advertising, or the contest. The e-mail may optionally comprise a prize. The contest module 118 may enable a user to claim a prize through any selected application 116; see also at least ¶ [0053]: in step 358, the contest server 110 provides a notification to the contest module 118 of the mobile device 112 that the user of the mobile device 112 is a winner. The notification may comprise a token, for example, a claim code. The contest module 118 receives the notification comprising a token in step 369. In step 360, the contest module 118 on the mobile device 112 enables a user to launch a selected application 116. The , the generated message notifying the declared winner of a particular prize having been won by the declared winner (see at least ¶¶ [0053] and [0061]-[0062] and FIG. 7: a user interface 600 for notifying a winning contestant that the contestant has won a prize is provided. The interface 600 may be provided to a user upon the user launching the application 118 through which the user had originally entered the contest. The interface 600 may also be provided through another selected application 116 or through the operating system 114. The interface may comprise the title of an application 402 and a message indicating to the user that the user has won a prize 604; see also at least ¶ [0063]: the prize may be, for example, in the form of a gift card or a code enabling a user to redeem a particular good or service from an online or retail source. The prize may also comprise credits that may be used to purchase applications 16 or used for in-application purchases; see also at least ¶ [0037]: system 100 may also comprise a prize code module 152, operable to generate a token comprising, for example, a prize claim code that may be associated with the contest information. The token may also comprise a bar code, an alphanumeric code, a numeric code, or other code comprising a contest identifier; see also at least ¶ [0048]: the token may further comprise other information from the winner, for example, a message or file in reaction to winning a prize. By way of example, the message may include the winner’s initial reaction to having won the contest. The winner’s reaction may be used to encourage potential contestants to enter contests. The prize code may be ; and 
deposit the particular prize, in a form of an exchangeable token in an identified account for the each of the individual users, […] (see at least ¶¶ [0053] and [0061]-[0062] and FIG. 7: a user interface 600 for notifying a winning contestant that the contestant has won a prize is provided. The interface 600 may be provided to a user upon the user launching the application 118 through which the user had originally entered the contest. The interface 600 may also be provided through another selected application 116 or through the operating system 114. The interface may comprise the title of an application 402 and a message indicating to the user that the user has won a prize 604; see also at least ¶ [0063]: the prize may be, for example, in the form of a gift card or a code enabling a user to redeem a particular good or service from an online or retail source. The prize may also comprise credits that may be used to purchase applications 16 or used for in-application purchases; see also at least ¶ [0037]: system 100 may also comprise a prize code module 152, operable to generate a token comprising, for example, a prize claim code that may be associated with the contest information. The token may also comprise a bar code, an alphanumeric code, a numeric code, or other code comprising a contest identifier; see also at least ¶ [0048]: the token may further comprise other information from the winner, for example, a message or file in reaction to winning a prize. By way of example, the message may include the winner’s initial reaction to having won the contest. The winner’s reaction may be used to encourage potential contestants to enter contests. The prize code may be generated by the prize code module 152. The prize may be a gift certificate, in which case, the prize code may be used as a proof of possession of the gift certificate; see 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for rewarding user activity (including the use of digital tokens) over a network and through particular applications taught by Pogostin with the rewards system disclosed by Maggio, because Pogostin teaches (a) at ¶ [0048] that “the prize code may be used as a proof of possession of the gift certificate;” (b) at ¶ [0057] that the “administrator of any application 116 may decide to host a contest through the contest delivery system in order to garner attention for the application 116, increase the user-base of the application 116, provide an incentive for users to perform a particular action in relation to the application, or increase the amount of time that users spend in the application 116 in order to increase user retention;” and (c) at ¶ [0064]: any one of interfaces 400, 500, and 600 shown in FIGS. 4, 5, and 6 may be provided to a user through several applications, and that “This is advantageous since the same contest may be delivered to users of various applications.” See also M.P.E.P. § 2143(I)(G).

Maggio does not explicitly disclose, Pogostin does not explicitly teach, but Ortiz, as shown, teaches the following limitations:
the plurality of the accounts for the each of the individual users being in a form of a mobile-wallet (see at least ¶ [0085]: a suitably-configured wallet manager application 220 can be controlled by a user 10, for purposes of setting up an account with any one or more financial institutions, accessing an account to complete a payment transaction or down-load a pre-paid “card present” payment, token, etc., by accessing a suitably-configured user interface (UI) via input/output device(s) of a suitably-configured , the mobile wallet providing accessibility to the each of the individual users with regard to a number of transactional payment options (see at least ¶ [0251]: having reviewed the list and confirmed that it is correct, at (1b) the user 10 can select a further GUI item “Confirm Order”, “Pay Now,” etc., and thereby cause the merchant application at (1c) to initiate a payment process by, for example, generating a GUI comprising a list or other presentation of one or more payment options, and causing such list to be presented by a display 103, etc., of the user’s transaction device 102, 202, etc.; see also at least ¶¶ [0244] and [0252]; see also at least ¶¶ [0017], [0030]-[0031], [0037], [0041], [0060], [0070], [0177], [0184], and [0187]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for using digital wallets to securely manage rewards in the form of digital tokens taught by Ortiz with the rewards system disclosed by Maggio (as modified by Pogostin), because Ortiz teaches at ¶ [0187] that the many advantages offered by use of tokens and digital wallets include “reduction of latency at the point of sale, payment capability in the absence of connectivity to a remotely-stored secure element 116 and/or adjudicating sever 110, and the possibility of storing tokens on a mobile device for later use, e.g., pre-payment for use by other users, in less fluid circumstances, etc.” and at ¶ [0070] that “a significant improvement enabled by the invention is the provision and unified control of a number of secure applications within a single wallet or other control application.” Ortiz also teaches several other benefits to using its tokens and digital wallets at ¶¶ [0188]-[0192], which would similarly motivate one having ordinary skill in the art to combine Ortiz’s techniques with the rewards system disclosed by Maggio as modified by Pogostin. See also M.P.E.P. § 2143(I)(G).

Claim 9: The combination of Maggio, Pogostin, and Ortiz teaches the limitations as shown in the rejections above. Further, Maggio, as shown, discloses the following limitations:
the processor being further configured to authenticate an identity of the each of the individual users from at least one of collected user identifying information and collected user demographic information associated with individual users of each of the plurality of remote user data exchange devices prior to allowing participation each of the individual users in a particular event (see at least ¶ [0066]: device 111 is a means of communicating the registration and the response information to the information gathering system 112; see also at least ¶ [0080]: inviting registration by the consumers 110 prior to the broadcast; see also at least ¶ [0082]. Registration may or may not be required during the process; see also at least ¶ [0087]: the consumers 110 are thus asked to provide simple information where they may be reached and identified if selected as a winner. This information may include a phone number, a social security number (or portion thereof), a birthday, a name, and an address. After providing the registration information, the consumers 110 are provided with a unique “CRĀV ID”. This number may be a randomly generated unique number, or an easily remembered number or a series of numbers (such as a birthday and phone number combination), which may also provide ID information within the number; see also at least ¶ [0078] and [0103]).

Claim 10: The combination of Maggio, Pogostin, and Ortiz teaches the limitations as shown in the rejections above. 
Maggio does not explicitly disclose, Pogostin does not explicitly teach, but Ortiz, as shown, teaches the following limitations:
wherein an authentication scheme executed by the processor requires multi-factor authentication prior to allowing the participation of the each of the individual users in the particular event (see at least ¶ [0068]: by linking multiple, independent identity and function factors, such as three-fold, four-fold, or other multiple-factor authentication features like those mentioned previously, architectures such as that shown at 100B, provide markedly superior authorization/authentication possibilities).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for secure data processing including multi-factor authentication taught by Ortiz with the rewards system disclosed by Maggio (as modified by Pogostin), because Ortiz teaches at ¶ [0068] that “By linking multiple, independent identity and function factors, 

Claim 15: The combination of Maggio and Pogostin teaches the limitations as shown in the rejections above. Further, Maggio, as shown, discloses the following limitations:
executing, with the processor, an authorization scheme to authenticate an identity of each of the individual users from at least one of collected user identifying information and collected user demographic information associated with the individual users of each of the plurality of remote user data exchange devices prior to allowing participation of the each of the individual users in a particular event (see at least ¶ [0066]: device 111 is a means of communicating the registration and the response information to the information gathering system 112; see also at least ¶ [0080]: inviting registration by the consumers 110 prior to the broadcast; see also at least ¶ [0082]. Registration may or may not be required during the process; see also at least ¶ [0221]: broadcast content 2203 can provide the recipient with a password that, when entered on the interactive remote control 2210 or client computer 2220, unlocks or unencrypts the information stored in the interactive remote control 2210 or client computer 222; see also at least ¶ [0078] and [0103]).

Claim 16: The combination of Maggio and Pogostin teaches the limitations as shown in the rejections above. 
Maggio does not explicitly disclose, Pogostin does not explicitly teach, but Ortiz, as shown, teaches the following limitations:
the authorization scheme requiring a multi-factor authentication prior to allowing the participation of the individual users in the particular event (see at least ¶ [0068]: by linking multiple, independent identity and function factors, such as three-fold, four-fold, or other multiple-factor .
The rationales to modify/combine the teachings of Maggio and Pogostin to include the teachings of Ortiz are presented above regarding claim 10 and incorporated herein.


Response to Arguments
Applicant’s arguments filed July 27, 2021 have been fully considered but are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that “Applicant has amended claims 1 and 11 respectively with the features previously recited respectively in claims 7 and 20” and “believes that by specifying a particular additional step of depositing an exchangeable token in a particular type of account, claims 1 and 11 now require such additional elements that provide the ‘significantly more’ required by the Alice test so as to find the claims patentable under § 101.” Reply, pp. 7-8. 
Examiner disagrees, because these features, which although identified as being additional elements under Steps 2A and 2B of the Alice test, correspond to both activities that insignificant, extra-solution activity of mere data gathering (i.e., storing/depositing) or outputting in conjunction with a law of nature or abstract idea and the well-understood, routine, and conventional computer functions of receiving, processing, and storing data, which does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II) and § 2106.05(g). As the rejections under § 101 find, these features, when considered both individually and as an ordered combination with the other claim features, do not amount to significantly more than the abstract idea.
Examiner also notes that these features are similarly addressed in the previous rejections under § 101.

Arguments Regarding Rejections Under 35 U.S.C. § 103
Applicant argues that Ortiz cannot be combined with Maggio and Pogostin because “a fair reading of Ortiz specifies its wallet manager application as a separate feature not strictly combinable with the other features specified in Applicant’s claims. Put another way, the presence of a wallet manager application in Ortiz does not portent that such an application would be reasonably combinable with other processor features, as specified” and that “Applicant respectfully does not accept what appears to be the conclusion of the Office Action that because Ortiz describes a substantially ubiquitous presence of mobile wallets to a host of specified benefits that virtually any rewards structure including a mobile wallet would therefore have been obvious” Reply, p. 9.
Examiner disagrees, for the following reasons.
First, Pogostin, as shown, teaches deposit[ing] a particular prize in the form of an exchange in an identified account for the each of the individual users as claimed. See, e.g., Pogostin at ¶ [0063] (the prize may be, for example, in the form of a gift card or a code enabling a user to redeem a particular good or service from an online or retail source. The prize may also comprise credits that may be used to purchase applications 16 or used for in-application purchases). See also the portions of Pogostin cited in the rejections above.
Second, to the extent that the combination of Maggio and Pogostin do not exactly teach the claimed deposit[ing], it is not for a lack of depositing, but that the particular storage mechanism for the deposited token is in a form of a mobile wallet. However, Ortiz remedies these deficiencies by not only teaching at ¶ [0085] a suitably-configured wallet manager application 220 can be controlled by a user 10, for purposes of setting up an account with any one or more financial institutions, accessing an account to complete a payment transaction or down-load a pre-paid “card present” payment, token, etc., by accessing a suitably-configured user interface (UI) via input/output device(s) of a suitably-configured user device 102, directly or through online-banking application(s) 216, etc., but also by providing several advantages gained by using a mobile wallet over other forms of storage. See, e.g., Ortiz at ¶ [0187] (the many advantages offered by use of tokens and digital wallets include “reduction of latency at the point of sale, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Writer (U.S. Pub. No. 2012/0323654 A1), Smith (U.S. Pub. No. 2004/0017044 A1), and Pandy et al. (“Choosing a Mobile Wallet: The Consumer Perspective”, Federal Reserve Bank of Boston, March 9, 2017) have been cited to further show the state of the art in token management and tracking and managing user responses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622